DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 66 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the antigen-binding fragment scFv was withdrawn from consideration and not examined in the non-final rejection mailed 12/10/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 66 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claim 67 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amino acid sequence set forth in SEQ ID NO: 9 or a portion thereof, SEQ ID NO: 13 or a portion thereof or SEQ ID NO: 14 or a portion thereof was withdrawn from consideration and not examined in the non-final rejection mailed 12/10/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 67 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims and Previous Objections/Rejections Status
	Claims 1-5,7,12,14,17-22,25-28,32 and 64-67 are pending in the application. Claims
12,25,27,28,66 and 67 are withdrawn from consideration. Claims 29-31,33,36,39,41-51,53 and 54 were
canceled and claims 64-67 newly added in the amendment filed 3/9/22.
The rejection of claims 1-5,7,14,17-22,26 and 29-32 under 35 U.S.C. 103 as being unpatentable over Cheung et al. (WO2016/033225A2) in view of Johnson et al. (US 9,441,049B2) is maintained but modified to include the newly added claims 64 and 65.

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,14,17-22,26,32,64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (WO2016/033225A2) in view of Johnson et al. (US 9,441,049B2) as stated in the office action mailed 12/10/21 but modified to include the newly added claims 64 and 65.
In regards to the instant claims 64 and 65, Cheung et al. discloses that the radioisotopes 124I, 131I, 177Lu, 99mTc, etc. are attached to the antibodies and wherein the metallic ions can be bound to the antibody via DOTA, DTPA, etc. (p75, [00318-00320]).
Applicant asserts that the Examiner cites paragraphs [00318]-[00320] of Cheung for purportedly disclosing the recited antibody or antigen-binding fragment conjugated to a chelator compound bound to a radioactive isotope. However, such passages at most relate to using the bound radioactive isotope as a detection agent - the antibody conjugated to a chelator compound bound to the radioactive isotope can be used for diagnostic or imaging purposes. None of the passages relied upon by the Examiner disclose or suggest the claimed methods comprising using the conjugated antibody for therapeutic purposes, e.g., treating a CNS cancer.
The reference of Cheung teaches that murine antibody m8H9 can be conjugate to a therapeutic agent or detection agent (p3, [0010-0011]). The murine antibody m8H9 may be conjugate to a radioisotope wherein the radioisotope is a therapeutic agent (p74, [00316-00317]). The radiolabeled-m8H9 conjugate may be used for the treatment of cancer (abstract). 
The radioactive isotopes 124I, 131I, 177Lu, 99mTc, etc. are listed as diagnostic agents wherein the metallic ions can be bound to the antibody via DOTA, DTPA, etc. (p75, [00320]). Cheung teaches that the therapeutic agents, such as radioisotopes may have more than one activity (p74, [00316-00317]), not excluding imaging/diagnosis.
Therefore, it would have been predictable to one of ordinary skill in the art to utilize the radiolabeled-chelator, such as 177Lu-DOTA or 177Lu-DTPA of Cheung for more than one activity, such as the treatment of cancer and detection/imaging, as evidenced by de Nijs et al. (Nucl. Med. Commun. 2014, 35, 522-533) which teaches that 177Lu-DOTATATE can be used for treatment of tumors and imaging of the treatment/therapy due to the combination of β-radiation, (necessary for therapy) and γ-radiation (necessary for imaging) emitted by 177Lu.



New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to how the 124I and 131I radioactive isotope is bound to the chelator compound of the instant claim 1 as the antibodies can be iodinated by contact with sodium and/or potassium iodide and a chemical oxidizing agent such as sodium hypochlorite, or an enzymatic oxidizing agent, such as lactoperoxidase. Intermediary functional groups which are often used to bind radioisotopes which exist as metallic ions to antibody are DTPA, EDTA, DOTA or DOTA-Bn (spec. p21, line 33 to p22, line 12). Therefore, the iodine reactive isotopes are not bound to the antibody or antigen-binding fragment via a chelator.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618  
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618